Plaintiff, a passenger in an automobile owned and operated by the defendant, was injured when the vehicle was suddenly turned to its right. and collided with a telegraph pole on its side of the roadway. At the close of the case the court dismissed the complaint. Judgment reversed on the law and the facts and new trial granted, with costs to appellant to abide the event. In our opinion the evidence presented a question of fact as to defendant’s negligence. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.